Citation Nr: 1436226	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously claimed as posttraumatic stress disorder (PTSD), anxiety, depression, sleep difficulty, night spasms, and memory and attention problems.
 
2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a disability manifested by fatigue, to include under 38 C.F.R. § 3.317 (2013) and as secondary to a nonservice-connected  disability.

4.  Entitlement to a rating in excess of 20 percent for mechanical mid-low back strain (back disability).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 2002 to January 2008, with verified active duty from June 24 to October 18, 2002, and from August 9, 2004 to October 21, 2005, to include service in Iraq/Kuwait from September 27, 2004 to September 25, 2005.  He also had periods of active and inactive duty for training (ACDUTRA and INACDUTRA), including ACDUTRA from December 30, 2002 to January 13, 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the fatigue claim has been recharacterized to reflect the theory of secondary service connection.
 
In October 2012, the Board denied entitlement to service connection for an acquired psychiatric disorder, sleep apnea, a disability manifested by fatigue.  The Board also denied a rating in excess of 20 percent for the Veteran's back disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2014, the Court remanded the claims. A copy of the Court's Order is in the claims file.

A review of the Virtual VA paperless claims processing system reveals the Veteran's appellate brief and VA treatment records.

The Veteran's attorney submitted an internet article concerning chronic fatigue syndrome after the most recent supplemental statement of the case was issued.  He specifically declined a waiver of RO consideration prior to final appellate consideration.  As discussed below, the Board is remanding the Veteran's fatigue claim, and the AOJ will have an opportunity to consider this evidence on remand.

By written statement dated May 2014, the Veteran's attorney notified VA that the Veteran had moved from Nebraska to Texas and wanted to transfer jurisdiction of his case to the Houston RO.  Jurisdiction of the Veteran's appeal has not yet been transferred.  The RO is requested to act on this issue.

The issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, and a disability manifested by fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Mechanical mid-low back strain are manifested by chronic pain, flexion limited to no more than 60 degrees, extension limited to no more than 25 degrees, lateral flexion limited to no more than 20 degrees, and lateral rotation limited to no more than 30 degrees.  Complete ankylosis of the thoracolumbar spine (either favorable or unfavorable), incapacitating episodes, and neurological manifestations that are separately compensable have not been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for a mechanical mid-low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, a letter dated in August 2009 complied with VA's duty to notify the Veteran with regards to his increased rating claim.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained VA and private treatment records.  VA also provided the Veteran opportunity to give testimony before the Board, which he declined.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2).  

Additionally, pertinent VA examinations were obtained in September 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2009 VA examinations are adequate for adjudication purposes.  The examiners reviewed the claims folder, considered the Veteran's medical history and current symptomatology, and described in full the current manifestations of his back disability.  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.
II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Service connection for mechanical mid-low back strain was granted by a November 2006 rating decision, and an initial 20 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, DC 5237.  

Under the spine criteria, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5237.  

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, DC 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  Id., Note 4.  

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Id.

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 20 percent disability evaluation.  To merit the next higher rating of 40 percent under the General Rating Formula, there must either be forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The objectively measured ranges of motion do not meet this standard.  Specifically, the September 2009 VA examination noted flexion to 60 degrees, extension to 25 degrees, lateral flexion to 25 degrees, and lateral rotation to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.  Moreover, the record does not show that the Veteran's entire lumbar spine is favorably or unfavorably ankylosed.  Indeed, the VA examiner noted there was no ankylosis.

Nor is a higher rating warranted under the diagnostic criteria pertaining to IVDS.  At no time during the appeal period did the medical evidence of record reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, the criteria required for the next higher, 40 percent rating.  The Veteran has reported flareups that last a few days during which time he avoids strenuous activities  See September 2009 VA Examination Report.  Medical evidence of record, however, does not reflect that the Veteran was ever prescribed bed rest or treated by a physician for these flare-ups.  The flare-ups therefore do not meet the definition of incapacitating episodes in the applicable regulation.  In any event, the Veteran denied episodes of bed rest and the VA examiner found no evidence of such.  

The Veteran has limitation of motion of the thoracolumbar segment of his spine and that there is chronic back pain.  The September 2009 VA examiner did not report objective evidence of pain during range-of-motion testing.  In addition, the examiner noted that the Veteran's back disability has a moderate effect on exercise and sports and only a mild effect on recreation.  The resulting functional loss due to pain is contemplated in the current 20 percent rating.  

The Veteran has reported flare ups that could last a few days.  The VA examiner refused to speculate with respect to additional limitations during flare-ups.   However, there was flexion to 35 degrees with mild to moderate pain, as well as moderate weakness and fatigue, during repetitive motion testing.  Those measured ranges of motion are in excess of the benchmark required for a higher rating, even when considering functional impairment due to pain.  Furthermore, there was no objective evidence of incoordination after repetitive testing.

The evidence thus reflects that the limitations caused by the DeLuca factors do not cause the orthopedic symptoms of the Veteran's lumbar spine disability to more nearly approximate forward flexion of 30 degrees or less required for a 40 percent rating under the general rating formula.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss.

The Board notes that the Veteran also has been diagnosed with scoliosis of the thoracolumbar spine.  It is unclear whether the scoliosis is an aspect or progression of the service-connected mechanical mid-low back strain.  The medical evidence has not distinguished the symptoms associated with the service-connected back 

disability from those of the nonservice-connected scoliosis.  See, e.g., September 2009 VA Examination Reports; May 2009 VA Treatment Record.  Where it is not possible to distinguish the effects of a nonservice-connected disorder from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board finds that even considering all of the Veteran's lumbar spine symptoms in evaluating his service-connected disability, a rating higher than 20 percent is not warranted.

There are no separately compensable neurologic manifestations of the Veteran's service-connected back disability.  Notably, the September 2009 VA examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and that there were no other neurologic abnormalities or findings related to his back disability (such as bowel or bladder problems).

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a rating in excess of 20 percent for the Veteran's back disability at any point during the course of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a higher rating for a back disability is not warranted, and the claim must be denied.

The Board has carefully considered the Veteran's assertions regarding the severity of his back disability.  He is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to a higher rating for his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Consideration has also been given as to whether the schedular evaluations are inadequate.  If so, the RO must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where the service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The schedular rating in this case is adequate.  The Veteran's service-connected back disability is manifested by chronic pain, which interferes with exercise, sports, and recreation.  This symptom, and its resulting impairment, is contemplated by the applicable diagnostic criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the lumbar spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  In September 2009 and October 2010, the Veteran told VA examiners that he was employed part-time as a para-educator.  It has not been suggested that his back disability precludes his employment.  Indeed, during the September 2009 VA examination, the Veteran denied missing any work during the past 12 months. Therefore, any inferred TDIU claim is inapplicable in this case.
 
The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased initial evaluation is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for mechanical mid-low back strain is denied.


REMAND

Psychiatric Disability

The Veteran asserts that he has a psychiatric disorder that was incurred during active military service.  He further contends that he did not have a psychiatric disorder prior to service.  See July 2014 Correspondence.

The December 2001 enlistment examination contains a normal psychiatric evaluation.  The Veteran reported that he had received counseling as a teenager to help cope with his parents' divorce.  The clinician requested the Veteran's counseling records.  Subsequently, the Veteran submitted a letter from a social worker, who indicated that he and the Veteran had met for 19 sessions.  He opined that the Veteran exhibited sound judgment in regards to his personal life and situations, and that he was doing well in school, the community, at church, and in relationships with family and friends.  

A January 2002 service treatment record shows that there were no abnormal findings upon mental status examination, and that no Axis I, II, or III psychiatric diagnoses were present.  The physician opined that the Veteran had had an adjustment disorder that resolved.  He opined that the Veteran "should be able to adapt and adjust to a rigid, structured, and stressful military environment."

A March 2008 VA examiner diagnosed impulse control disorder (Axis I) and avoidant and schizoid personality traits (Axis II) that pre-existed service.  This report was based on the Veteran's self-report of addiction to video gaming prior to service, as well as his representation that his occupational and social history was impaired prior to service.  The examiner stated that the Veteran's avoidant and schizoid personality tendencies "are the precursor to his avoidance of reality through escape into the use of video games."  He opined that the impulse control disorder was not permanently aggravated by the Veteran's service, but rather was a natural progression of that disorder.  The examiner concluded that the Veteran did not have PTSD.

In February 2009, a physician assistant concluded that the Veteran "probably" had depressive disorder.  In April 2009, the Veteran was diagnosed with adjustment disorder with anxiety; a PTSD screen was positive.

The etiology of any current psychiatric disability is unclear.  There are indications that the Veteran may have had a psychiatric disorder and/or a personality disorder that pre-existed his active duty.  The Board also notes that the Veteran did not report psychiatric symptoms during the January 2006 and July 2006 Post Deployment Health Reassessments.  [There is no separation examination of record.]  Thus, a remand is necessary in order to obtain an opinion as to whether any currently diagnosed psychiatric disability clearly and unmistakably existed prior to service and, if so, whether there is clear and unmistakable evidence that such did not undergo an increase in severity during service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).



Sleep Apnea/Fatigue

The sleep apnea and fatigue issues are inextricably intertwined with the pending psychiatric issue.  As noted in the Court's January 2014 Order, two VA examiners have found that the Veteran's sleep apnea and fatigue are interrelated with his psychiatric problems.  Thus, if service connection for a psychiatric disorder is granted, this will impact VA's analysis of the sleep apnea and fatigue claims.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA mental disorders examination by an appropriate medical professional.  The purpose of the examination is to determine the nature, extent, and etiology of any psychiatric disorder that the Veteran has. The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  For any psychiatric disability, to include PTSD, diagnosed on examination, the examiner should answer the following questions:

(a) Did such disability clearly and unmistakably pre-exist the Veteran's enlistment into active duty? 

(b) If a personality disorder existed prior to or in service, was any psychiatric disease superimposed on the Veteran's personality disorder during service?

(c) For any currently diagnosed psychiatric disorder (other than a personality disorder) found to have pre-existed the Veteran's active duty, is there clear and unmistakable evidence that it did not undergo a permanent increase in severity due to service?

(d) If a currently diagnosed psychiatric disorder (other than a personality disorder) was found not to have pre-existed the Veteran's active duty, is it at least as likely as not, i.e., a 50 percent probability or greater, that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service?

In answering these questions, the examiner must specifically address the relevant STRs (including the December 2001 enlistment examination and the January 2002 service treatment record) and all relevant post-service treatment records.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.	Upon completion of the above, readjudicate entitlement to service connection for a disability manifested by fatigue (including pursuant to § 3.310 and 
§ 3.317) and for sleep apnea (including pursuant to 3.310) in light of all the evidence on file, including evidence received since the issuance of the December 2010 SOC and SSOC.  If either of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


